 LYNCH AND COMPANY, INC.113All vacation pay will be distributed Tuesday,June 30 and all hourly employeeswill be paid in full Thursday,July 2.This is not to be construed as causing anybreak in the employment record of those who are moving to Newbury Park, butis simply being done for your convenience,so that it will not be necessary for youto go to the new plant for your paycheck during the time the move is in process.The manner in which all personnel of this plant have conducted themselves andhandled theirjobs during this time leading up to the move is most commendableand is certainly appreciated by all members of supervision.Since coming here alittleover two years ago,I feel that the Van Nuys operations have shown steadyimprovement,reflecting a high degree of cooperation on the part of all employeesand a real desire to do a good job, which has been evident by our steady improve-ment in quality and ability to make deliveries on schedule.In closing the VanNuys operations,Iwant to express my personal thanks to each and everyone ofyou, and to those of you who will not be going with us to the new location, I wishyou a happy and successful future.June 26, 1964(S)H. W Sitton,H. W SirroN,PlantManagerS. H. Lynch and Company,Inc.andInternational Union of UnitedBrewery, Cereal, Soft Drink and DistilleryWorkers of America,AFL-CIO.Case 16-CA-2618.July 6,1960DECISION AND ORDERUpon charges duly filed by International Union of United Brewery,Cereal, Soft Drink; and Distillery Workers of America, AFL-CIO,herein called the Union, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 16, issued acomplaint dated March 23, 1966, against S. H. Lynch and Company,Inc., herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices within themeaning of Sections 8(a) (5) and (1) and 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the charge,complaint, and notice of hearing before a Trial Examiner were dulyserved upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges,in substance, that on or about March 7, 1966, the Union was dulycertified by the Board 1 as the exclusive bargaining representative ofRespondent's employees in the unit found appropriate by the Boardand that, since on or about March 14, 1966, Respondent has refusedto recognize or bargain with the Union as such exclusive bargainingrepresentative, although the Union has requested it to do so.On or about April 13, 1966, the parties executed a stipulationwhereby they agreed to the submission of this case directly to the'Decision and certification of representative in Case 16-RC-4095(not published inNLRB volumes).160 NLRB No. 8.257-551-67-vol. 160-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard on a stipulated record 2 for findings of fact, conclusions of law,and a Decision and Order. The parties waived a hearing before aTrial Examiner, the making of findings of fact and conclusions oflaw by a Trial Examiner, and the issuance of a Trial Examiner'sDecision. Respondent expressly reserved the right to contest on thebasis of its previous contentions the validity of the findings of fact,conclusions of law, and certification in Case 16-RC-4095. The partiesalso reserved the right to contest the findings and conclusions andorder to be made by the Board in the instant proceedings and to pre-serve their rights in respect thereto in the event of court review. Fur-ther, all parties expressly reserved the right to file briefs.3On April 25, 1966, the Board issued an order approving stipulationand transferring proceeding to the Board.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Members Fanning, Brown, and Zagoria].Upon the basis of the aforementioned stipulation, the briefs, andthe entire record in this case, the Boardmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein, a corpora-tion duly organized and existing by virtue of the laws of the State ofTexas with its office and place of business at Dallas, Texas, where itis engaged in the sale and distribution of beer. During the past year,which period is representative of all times material herein, Respond-ent received goods valued in excess of $50,000 from points outside theState of Texas.Respondent stipulates, and we find, that Respondent is, and hasbeen at all times material herein, an Employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that International Union ofUnited Brewery, Cereal, Soft Drink and Distillery Workers of Amer-ica,AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.I,II.THE UNFAIR'LABOR PRACTICESOn March 7,1966,the Board in Case16-RC-4095,certified theUnion as collective-bargaining representative of the employees in a2 The record as stipulated to by the parties consists of the stipulation and the follow-,the complaint and notice of hearing,the answer to the complaint,in Case16-CA-2618,and the entire proceedings in Case 16-RC-409d.3 Briefs have been received from Respondent and the General Counsel. LYNCH AND COMPANY, INC.115unit of all route salesmen, helpers, contact salesmen, advertising andmerchandising men, warehousemen, and draft beer line cleaner, butexcluding guards, office clerical employees, watchmen, mechanics, andsupervisors as defined in the Act.The parties stipulated that : (1) on March 8, 1966, the Union wrotea letter to the Respondent, requesting Respondent to bargain collec-tively with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment; (2) on March 14, theRespondent replied that it would not engage in collective bargainingwith the Union in order to obtain judicial review of the Board'sdecision overruling the Company's objections to the election andcertifying the Union.In its Decision and Certification in Case 16-RC-4095, the Boardconsidered and found no merit in Respondent's exceptions to theRegional Director's Report on Objections to the election. Therefore,it adopted his recommendation that Respondent's objections be over-ruled. It is well settled that, absent special circumstances, the Boardwill not reexaminein anunfair labor practice proceeding a deter-mination which it has made in a prior representation case involvingthe same parties.4 Respondent does not contend that such special cir-cumstances are present again.Accordingly, we find that the Union was duly certified by theBoard as the collective-bargaining representative of the employees ofthe Respondent in the appropriate unit described above and in theBoard's certification, and that the Union at all times since March 7,1966, has been and now is the exclusive bargaining representative ofall the employees in the aforesaid unit, within themeaningof Section9(a) of the Act. We further find that Respondenthas, sinceMarch 14, 1966, refused to bargain collectively with the Union as theexclusive bargaining representative of its employees in the appropri-ate unit, and that, by such refusal, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning ofSection 8(a) (5) and (1) of the Act.,'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe acts of the Respondent set forth in section III, above, occur-ring in connection with its operations as described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and.commerce among the several States, and tend to lead to labor disputesburdening and Obstructing commerce and the free flow of commerce.4Corral Sportswear Company,156 NLRB 436;Graphic Arts Finishing Co., Inc.,153NLRB 1327;The Western and Southern Life Insurance Company,142 NLRB 28, 30, andcases cited therein.e See cases cited in footnote 4,supra.Also seeSalerno-dfegowan Biscuit Company,152NLRB 604. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusive representative ofall employees in the appropriate unit and, if an understanding isreached, .embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.S.H. Lynch and Company, Inc., is *an Employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2. International Union of United Brewery, Cereal, Soft Drink andDistilleryWorkers of America, AFL-CIO, is a 'labor organizationwithin the meaning of Section 2(5) of the Act.3.All route salesmen, helpers, contact salesmen; advertising andmerchandising men, warehousemen, and draft beer line cleaners, butexcluding guards, office clerical employees, watchmen, mechanics, andsupervisors as defined in the Act, constitute a unit appropriate for thepurpose of collective bargaining, within the meaning of Section 9 (b)of the Act.4.On March 7, 1966, and at all times thereafter, the above-named,labor organization was and has been the certified and exclusive repre-sentative of all employees in the aforesaid appropriate unit for thepurposes of collective bargaining, within the meaning of Section 9(a)of the Act.5.By refusing on or about March 14, 1966, and at all times there-after, to bargain collectively with the above-named labor organizationas the exclusive bargaining representative of all the employees ofRespondent in the appropriate unit, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section,8(a) (5) of the Act..6.By the aforesaid refusal to bargain, Respondent has interferedwith, restrained, and coerced, and is interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed to themin Section 7 of the Act, and has thereby engaged in, and is engagingin; unfair labor practices within the meaning of Section 8(a) (1) ofthe At. ' ' ' '`The' aforesaid unfair labor practices are unfair labor practicesaffecting' commerce within the meaning of Section 2(6) and (7) of'the Act.11 1 LYNCH AND COMPANY, INC.117ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, S. H. Lynch and Company, Inc., Dallas, Texas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively concerning wages, hours, andother terms and conditions of employment, with International Unionof United Brewery, Cereal, Soft Drink and Distillery Workers ofAmerica, AFL-CIO, as the exclusive and duly certified bargainingrepresentative of its employees in the following appropriate unit :All route salesmen, helpers, contact salesmen, advertising andmerchandising men, warehousemen, and draft beer line cleaners,but excluding guards, office clerical employees, watchmen,mechanics, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain with the above-named labor organiza-tion, as the exclusive representative of all employees in the aforesaidappropriate unit with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.(b)Post at its Dallas, Texas, plant, copies of the attached noticemarked "Appendix." 6 Copies of said notice, to be furnished by theRegional Director for Region 16, after being duly signed by Respond-ent's representative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify said Regional Director for Region 16, in writing, within10 days from the date of this Decision and Order, what stepsRespondent has taken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"a Decision and Order,"the words"a Decree ofthe United States Court of Appeals Enforcing an Order." 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with InternationalUnion of United Brewery, Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit described below.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of all employees in the bargainingunit described below with respect to wages, hours, and otherterms and conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is:All route salesmen, helpers, contact salesmen, advertisingand merchandising men, warehousemen, and draft beer linecleaner,but excluding guards, office clerical employees,watchmen, mechanics, and supervisors as defined in the Act.S.H. LYNCFI AND COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas 76102, Telephone 335-4211, Extension 2145, if theyhave any questions concerning this notice or compliance with itsprovisions.Takin Bros. Freight Line, Inc.andKenneth J. Smith.Case 13-CA-7068.July 8,1966DECISION AND ORDEROn April 11, 1966, Trial Examiner Arthur Christopher, Jr., issuedhis Decision in the above-entitled proceeding, finding that Respondent160 NLRB No. 13.